In a proceeding, inter alia, pursuant to CPLR article 78 to compel respondents to give petitioner, and all others similarly charged with certain misdemeanors, prompt probable cause hearings, petitioner appeals from a judgment of the Supreme Court, Westchester County, dated September 4, 1974, which dismissed the proceeding. Appeal dismissed as moot, without costs. Since petitioner was indicted by a Grand Jury for, among other things, the misdemeanor charges, and since he subsequently pleaded guilty to reduced charges in satisfaction of the indictment, the assertion that respondents should have provided him with a preliminary hearing is academic. Gulotta, P. J., Hopkins, Martuseello and Latham, JJ., concur.